Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

 

THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (the “Amendment”) is made as
of 22nd day of February, 2016 by and between VIRGINIA HEALTHCARE CENTER, LLC, a
Virginia limited liability company, having an address at c/o Gyrodyne, LLC, One
Flowerfield, Suite 24, St. James, NY 11780, Attn: Peter Pitsiokos, Chief
Operating Officer (“Seller”) and JAG ASSOCIATES, L.L.C., a Virginia limited
liability company, having an address 7717 Carlton Place, McLean, VA 22102, Attn:
Ambrish Gupta, or its permitted assigns (“Purchaser”).

 

 

R E C I T A L S:

 

A.     Purchaser and Seller entered into that certain Purchase and Sale
Agreement (the “Agreement”) dated as of February 4, 2016 pursuant to which
Seller agreed to sell to Purchaser, and Purchaser agreed to purchase from
Seller, that certain Property (as defined in the Agreement) on the terms and
conditions set forth therein.

 

B.     Seller and Purchaser desire to amend certain terms and conditions of the
Agreement as hereinafter set forth.

 

W I T N E S S E T H:

 

NOW, THEREFORE, and in consideration of the foregoing recitals, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser, intending to be legally bound, do hereby
agree, and amend the Agreement, as follows:

 

1.     Section 5.1(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“(a)     For a period beginning on the Effective Date and ending at 5:00 p.m.
Eastern time on April 11, 2016 (the “Evaluation Period”), Purchaser shall be
permitted to evaluate the desirability of the transactions contemplated under
this Agreement pursuant to this Article V.”

 

2.     Section 10.1 of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

Section 10.1     Closing. The consummation of the transaction contemplated by
this Agreement by delivery of documents and payments of money shall take place
on or before 3:00 p.m. Eastern Time on May 4, 2016 (the “Scheduled Closing
Date”) through an escrow with Escrow Agent or such other place as is mutually
agreed upon by Seller and Purchaser. Notwithstanding the foregoing, Seller shall
have the right, by delivering notice to Purchaser on or before the Scheduled
Closing Date to adjourn such closing date to a date (the “Seller Adjourned
Closing Date”) not later than five (5) Business Days after the Scheduled Closing
Date, such right being in addition to any other right provided for in this
Agreement for Seller to extend or adjourn the Closing Date.

 

 
 

--------------------------------------------------------------------------------

 

 

At Closing, the events set forth in this Article X will occur, it being
understood that the performance or tender of performance of all matters set
forth in this Article X are mutually concurrent conditions which may be waived
by the party for whose benefit they are intended.

 

3.     Unless otherwise defined herein, all capitalized terms used in this
Amendment shall have the same meaning ascribed to such terms in the Agreement.

 

4.     If any provision of this Amendment is held to be invalid or
unenforceable, the same shall not affect the validity or enforceability of any
of the other provisions of this Amendment, which shall continue in full force
and effect, as if the invalid or unenforceable provision had been deleted.

 

5.       If any provision of this Amendment conflicts with any provision of the
Agreement, the provisions of this Amendment shall be controlling.

 

6.      The Agreement, as amended by this Amendment, constitutes the entire
agreement between the Seller and Purchaser with respect to the subject matter
hereof, superseding all, if any, prior verbal discussions or agreements between
Seller and Purchaser.

 

7.     As modified by the terms of this Amendment, all terms and conditions of
the Agreement shall continue in full force and effect, and shall bind the
parties hereto, and their respective successors and assigns. This Amendment
shall become effective only upon its execution and delivery by Seller and
Purchaser.

 

7.      This Amendment may be executed in counterparts, each of which
counterparts shall be an original, but all of which counterparts shall
constitute one and the same agreement.

 

 

 

[signatures appear on the next page]

 

 
 

--------------------------------------------------------------------------------

 

 

EXECUTION VERSION

 

 

IN WITNESS WHEREOF, Seller, Purchaser and Escrow Agent have respectively
executed this Agreement as of the Effective Date.

 

 

 

Date Executed:

SELLER:

 

      February __, 2016

VIRGINIA HEALTHCARE CENTER, LLC,

a Virginia limited liability company

 

 

 

 

 

 

  By:

Gyrodyne, LLC

its Sole Member

 

 

 

 

 

 

         

 

 

By:  

 

 

 

 

Peter Pitsiokos

 

 

 

 

Chief Operating Officer

 

 

 

 

 

 

PURCHASER:

 

      February __, 2016 

JAG ASSOCIATES, L.L.C.,

a Virginia limited liability company

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Ambrish Gupta

 

 

 

Member

 

 

 

 

ESCROW AGENT:

 

      February __, 2016 WALKER TITLE, LLC,  

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 